FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. May 10, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Sets First Quarter Records for Production, Revenues, Operating Income and Cash Flow Salt Lake City, May 10, 2010, – FX Energy, Inc. (NASDAQ: FXEN) today announced financial results for its first quarter ended March 31, 2010.The Company reported record first quarter net earnings of $0.9 million, or $0.02 per share.This compares to a net loss of $(24.4) million, or $(0.58) per share for the first quarter of 2009. Increased Production and Prices Drive Revenues Higher Record first quarter production was the largest contributor to the Company’s much improved results.Total net oil and gas production was 1,014 million cubic feet equivalent (Mmcfe) during the first quarter of 2010, compared to 378 Mmcfe during the 2009 quarter.Total revenues more than tripled to $6.2 million during the first quarter of 2010 from $1.8 million during the same quarter of 2009.The production increase was due to natural gas production in Poland from the Company’s Roszkow well, which began producing in September 2009. Oil prices doubled over the year, averaging $68.02 per barrel in the first quarter of 2010, compared to $33.94 per barrel in the same quarter of 2009.Gas prices during the first quarter of 2010 averaged $5.39 per Mcf, compared to $4.32 per Mcf during the same quarter of 2009, an increase of 25%.Zloty denominated gas prices were slightly lower in the 2010 first quarter than in the same quarter of 2009, but the stronger Polish zloty resulted in increased U.S. dollar prices. Clay Newton, FX’s Vice President Finance, remarked, “These first quarter records for production, revenues, and cash flow are the direct result of our decision to pursue the hydrocarbon potential in Poland.We also expect to see a further boost in production, revenues and cash flow near year-end as we start production from other wells already drilled in Poland.For the future, we expect to stay focused on our opportunities in Poland.” Cash Flow and EBITDAX Set First Quarter Records Net cash provided from operating activities of $2.5 million during the 2010 first quarter increased $9.1 million from the $(6.6) million of cash used in operating activities during the first quarter of 2009.The Company also reported record first quarter earnings before interest, taxes, depreciation, amortization, exploration expense, and other non-cash charges (EBITDAX)(1).EBITDAX during the first quarter of 2010 was $3.6 million, compared to $(0.7) million in the first quarter of 2009.At March 31, 2010, the Company’s cash and investments were $6.0 million, with working capital of $6.6 million. Non-cash Charges Continue to Vary The non-cash foreign exchange charges of $1.0 million and $20.4 million for the first quarters of 2010 and 2009, respectively, are included in other income and expense.The charges come primarily from recognition of gains and losses on intercompany loans from FX Energy, Inc., to FX Poland, its wholly-owned subsidiary.These are non-cash losses only, and could vary greatly depending upon future exchange rate changes. Earnings Conference Call Tomorrow, Tuesday, May 11, 2010 at 4:30 PM. Eastern (2:30 PM.
